Case 1:20-cv-00929-RDB Document 29 Filed 04/15/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

Leaders of a Beautiful Struggle, et al. ba
Plaintiff,
*
V. Case No. RDB-20-0929
*

Baltimore Police Department, et al.
Defendant. -

DISCLOSURE OF CORPORATE INTEREST

Check all that apply:

K] I certify, as party/counsel in this case that Police Commissioner Michael S. Harrison

(mime of pany)
is not an affiliate or parent of any corporation, and no corporation, unincorporated association,
partnership or other business entity, not a party to the case, has a financial interest in the outcome
of this litigation as defined in Local Rule 103.3 (D. Md.).

 

( The following corporate affiliations exist with

 

(name of pany)

 

(names of affiliates)

[} The following corporations, unincorporated associations, partnerships or other business
entities which are not parties may have a financial interest in the outcome of this litigation:

 

(names of entities with possible financial interests)

DitclosurcCorplnterest (11 D005)
Case 1:20-cv-00929-RDB Document 29 Filed 04/15/20 Page 2 of 2

Disclosure of Corporate Interest

(1 Inacase based on diversity jurisdiction, the following is a list of all members of

and their states of citizenship:

 

 

 

 

 

 

 

 

(name of LLC pany}

(name of member} (state of citizenship)
(name of member} (state of citizenship)
{name of member) (state of citizenship)
(mame of meniber) (state of citizenship)

 

Note: If there are additional LLC members, please provide their names and states of citizenship
on a separate sheet of paper.

April 15, 2020 ES.

Date Signature

Elisabeth §. Walden (Bar No. 28684)
Printed name and bar number
100 N. Holliday Street, Suite 101

Baltimore, MD 21202
Address

lisa. walden@baltimorepolice.org
Email address

410.396.2496
Telephone number

410.396.2126
Fax number
